 1                              UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-0322-APG-BNW

 4                            Plaintiff,             ORDER DENYING MOTION FOR
                                                     RELEASE PENDING SENTENCING
 5 v.
                                                     [ECF No. 58]
 6 THIEN DINH LE,

 7                            Defendant.

 8           Defendant Thien Dinh Le moves for release pending his sentencing. ECF No. 58. The

 9 Government opposes.

10           Mr. Le was convicted of an offense under the Controlled Substances Act and faces a

11 minimum term of imprisonment of 10 years. Thus, he must be detained pending sentencing. 18

12 U.S.C. § 3143(a)(2). However, 18 U.S.C. § 3145(c) provides an exception to this detention

13 requirement if Mr. Le meets the conditions of 18 U.S.C. § 3143(a)(1) and “it is clearly shown that

14 there are exceptional reasons why [his] detention would not be appropriate.”

15           Mr. Le points to the myriad health issues afflicting him. While I am sympathetic to his

16 plight, that is not an exceptional reason why detention would not be appropriate. He does not seek

17 release to undergo surgery or a medical procedure. And his wish to spend time with his family is

18 / / / /

19 / / / /

20 / / / /

21 / / / /

22 / / / /

23 / / / /
 1 no different than that of many other detainees.1 Because Mr. Le has not demonstrated an

 2 exceptional reason not to detain him, his motion for release (ECF No. 58) is denied.2

 3          Dated: December 3, 2019.

 4                                                       ________________________________
                                                         ANDREW P. GORDON
 5                                                       UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     1
    And his elderly parents live in Connecticut, far from his California home. So releasing him
22 would not satisfy his desire to see them, as travel outside California would likely be denied.
     2
       To the extent he seeks to have his sentencing hearing advanced, I will do so if both parties
23
     agree and the Probation Office confirms the Presentence Report is ready for the parties to review.
     If so, the parties may file a stipulation to advance the hearing.

                                                     2
